 1
 2
 3
 4
 5
 6
                                    UNITED STATES DISTRICT COURT
 7
                                           DISTRICT OF NEVADA
 8
 9    COLONY INSURANCE COMPANY,
                                                              Case No.: 2:18-cv-01950-JCM-NJK
10              Plaintiff(s),
                                                                            Order
11    v.
                                                                       [Docket No. 61]
12    JUAN M. SANCHEZ, et al.,
13              Defendant(s).
14          On July 18, 2019, the Court ordered Plaintiff to appear for deposition no later than August
15 19, 2019. Docket No. 60. Pending before the Court is Plaintiff’s motion for relief from that order,
16 which Plaintiff fashions as a motion for “clarification.” Docket No. 61. That motion is defective
17 in numerous ways.            First, upon the Court’s review of the motion, Plaintiff is not seeking
18 clarification but is rather seeking the undersigned’s reconsideration of the ruling that an
19 insufficient showing of undue burden had been made with respect to Topic 7.1 Second, the motion
20 does not include legal authority of any kind, let alone an articulation and application of the
21
22          1
               The motion also seeks “guidance” in the form of an advisory opinion regarding the
     sufficiency to date of Plaintiff’s efforts to prepare for the deposition. See Docket No. 61 at 2, 3.
23   Judges are not co-counsel for the attorneys appearing before them, e.g., Khademi v. S. Orange Cty.
     Comm. College Dist., 194 F. Supp. 2d 1011, 1027 (C.D. Cal. 2002) (quoting Williams v. Eastside
24   Lumberyard & Supply Co., 190 F. Supp. 2d 1104, 1114 (S.D. Ill. 2001)), and courts do not issue
     advisory opinions to provide guidance on whether a party has complied with its obligations, e.g.,
25   United States v. Shaw, 2016 WL 7175596, at *1 (D. Nev. Dec. 7, 2016). The standards for
     preparing a Rule 30(b)(6) deponent are well-established. E.g., Great Am. Ins. Co. of N.Y. v. Vegas
26   Constr. Co., 251 F.R.D. 534, 539 (D. Nev. 2008). The order compelling the deposition also clearly
     delineates the scope of the topic at issue. See Docket No. 60 at 9-10. Litigants are expected to
27   comply with well-established standards and clear orders, and to proceed to deposition without
     handholding. Cf. Cardinali v. Plusfour, Inc., 2019 WL 1598746, at *2 (D. Nev. Apr. 15, 2019)
28   (declining to provide guidance on how to comply with an order requiring a deposition).

                                                       1
 1 standards governing motions for reconsideration, which runs afoul of the requirement to provide
 2 points and authorities as mandated by Local Rule 7-2(d).2 Third, the motion relates to discovery
 3 but there is no certification that a prefiling conference was conducted as required by Local Rule
 4 26-7(c).
 5          In light of the above, the pending motion is DENIED without prejudice. To the extent
 6 Plaintiff continues to seek relief, it must immediately meet-and-confer with Mr. Sanchez’s counsel.
 7 Any renewed motion must identify the applicable standards and apply them through meaningfully-
 8 developed argument. Any such motion must be filed by August 6, 2019. Any response must be
 9 filed by August 7, 2019.3 Given the looming deposition date, no reply will be entertained.
10          IT IS SO ORDERED.
11          Dated: August 2, 2019
12                                                                 ______________________________
                                                                   Nancy J. Koppe
13                                                                 United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26          2
               Similarly, the motion seeks as alternative relief a continuance of the deposition, but does
     not articulate or apply the standards for seeking that relief.
27
           3
             CM/ECF may automatically generate a response deadline different from the one set
28 herein, in which case the deadline in this order governs. See Local Rule IC 3-1(d).

                                                      2
